DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, this claim recites that the particulate nucleating agent comprises at least one compound represented by General Formula (1), and wherein a content of phosphate ions in the particlulate nucleating agent is from 5 to 8000 ppm based on a mass of the compound represented by General Formula (1).  However, this claim is not clear.  First, General Formula (1) is itself a phosphate ion.  It is not clear if the amount of phosphate ion claimed is the amount of this nucleating agent within another composition, if this is the amount of “free” phosphate ions that are within a certain mass of the nucleating agent, if the phosphate ions are some type of impurity, if these ions are created by performing the measurement procedure on the nucleating agent, etc.  There can be many interpretations of this limitation and the instant specification does not make it clear what interpretation is correct.  Further, the claim states that the content is “obtained by the following measurement procedure.”  Does this mean that the content is determined by the measurement procedure or that performing the measurement procedure somehow creates the claimed content of phosphate ions?  The Office notes that a nucleating agent of General Formula (1) is known in the art and known to be used in polypropylene resin compositions that are molded into articles (see, US 2013/0012630 on IDS).  Therefore, based on the uncertainty of the phosphate ion limitation, and because this limitation is what differentiates the claims from the prior art, the claims cannot be fully searched on the merits at this time.  
	Additionally, in claim 1, the phrase “measurement procedure” and the definitions for the variables for General Formula (1) are enclosed in parentheses.  It is not clear is this information is part of the claim.  It is interpreted that it is part of the claim, however, the parentheses should be removed.
	Regarding claim 2, the period of this claim should be at the end of the formulas in order to make clear that the formulas are part of the claim.  
	Regarding claims 3-9, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767